Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US 20090303946).
With respect to independent claims: 
Regarding claim(s) 20, Yokoyama teaches A method performed ([0098 and Fig.14], “The base station 200 maps reference signals and data in the radio resource based on the control information indicating whether to increase the number of reference signals included in the uplink signal.”) by a network node (base station 200) for determining a reference signal configuration for downlink transmissions ([0098], “additional reference signals” to be transmitted to a mobile station MS) in a wireless communications network ([Fig.14]), the method comprising 
obtaining information ([0095], “The mobile station 100n transmits an uplink signal (step S1310). The uplink signal may include control information indicating the increase in the number of reference signals.”) indicating if a first reference signal configuration for downlink transmissions to a wireless device is to be modified or not ([0095], “indicating the increase in the number of reference signals.”); and
determining ([0098 and Fig.8], “the base station 200 may map, in addition to reference signals mapped to (each first slot in) each subframe with six-subcarrier interval, additional reference signals to the second slot in the first subframe (in one radio frame), as illustrated in FIG. 8. The additional reference signals may be preferably mapped to radio resources including subcarriers at the edge of a signal band of the mobile station 100n.”) a second reference signal configuration ([0098], transmitting “additional reference signals” as compares to prior to receiving the uplink signal from the MS.) for downlink transmissions to the wireless device (MS) based on the received information ([Fig.14, step S1310], uplink signal).
 
With respect to dependent claims:
Regarding claim(s) 21, Yokoyama teaches wherein the obtaining comprises receiving the information from the wireless device ([0095], “The mobile station 100n transmits an uplink signal (step S1310). The uplink signal may include control information indicating the increase in the number of reference signals.”).
Regarding claim(s) 22, Yokoyama teaches wherein the determining comprises determining that the amount of transmission resources allocated to reference signals in the second reference signal configuration as compared to the first reference signal configuration is to be increased or decreased ([0098 and Fig.8], “the base station 200 may map, in addition to reference signals mapped to (each first slot in) each subframe with six-subcarrier interval, additional reference signals to the second slot in the first subframe (in one radio frame), as illustrated in FIG. 8. The additional reference signals may be preferably mapped to radio resources including subcarriers at the edge of a signal band of the mobile station 100n.”), or that the first reference signal configuration is to be maintained for the downlink transmissions, whereby the amount of transmission resources allocated to reference signals in the second reference signal configuration is equal to the amount of transmission resources allocated to reference signals in the first reference signal configuration.
Regarding claim(s) 25, Yokoyama teaches scheduling a downlink transmission ([0099], “The base station 200 then transmits a downlink signal (step S1308).”) to the wireless device based on the determined second reference signal configuration ([0098], “The additional reference signals may be preferably mapped to radio resources including subcarriers at the edge of a signal band of the mobile station 100n.”).
Allowable Subject Matter
Claim(s) 1-4, 6-13, 15-17 and 33 is/are allowed.

Response to Arguments
Applicant's arguments filed on 04/11/2022 have been fully considered but they are not persuasive.
Regarding claim 20, Applicant argues (Remark page 8, last paragraph)
“Yokoyama, at best, describes that the additional reference signals are mapped with the reference signals in order to increase the number of reference signals included in the uplink signal. In contrast, in Claim 20, the network node determines the second reference signal configuration as a new reference signal configuration (i.e., equal or different from the first reference signal configuration) for downlink transmissions based on the received information from the wireless device, rather than mapping the additional reference signals with the current reference signals to increase the number of reference signals included in the uplink signal, as described in Yokoyama.”

Examiner respectfully disagrees.
Examiner cited teaching [Fig.8 and 0098, Yokoyama], which discloses a base station maps additional radio resources for transmitting reference signal (RS) in slot 2 of the first subframe. As compares to second subframe, additional radio resources for RS is not mapped. In other words, there are two different RS configurations, the first RS configuration is without additional radio resource, and the second RS configuration is with additional radio resource for transmitting the RS. The BS determines to use the second RS configuration in response to a request from a MS. 

Regarding claim 22, Applicant argues (Remark page 10, last paragraph)
“Yokoyama, at best, describes that the additional reference signals are mapped with the reference signals in order to increase the number of reference signals included in the uplink signal. In contrast, in Claim 20, the network node determines the second reference signal configuration as a new reference signal configuration (i.e., equal or different from the first reference signal configuration) for downlink transmissions based on the received information from the wireless device, rather than mapping the additional reference signals with the current reference signals to increase the number of reference signals included in the uplink signal, as described in Yokoyama.”

Examiner respectfully disagrees.
Examiner cited teaching [Fig.8 and 0098, Yokoyama], which discloses a base station maps or allocates additional RS radio resource in the second RS configuration for transmitting RS to the MS.

Based on the foregoing reasoning, the rejection of claims 20 and 22 are sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411